DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 7, claims 1, 7, 13, and 14, during an interview on 8/31/21 is acknowledged.
Claims 2-6 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse on 8/31/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image encoding and decoding method and apparatus generating an angular intra prediction mode.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (10,659,812).
Jin, in Figs. 1, 2, and 6, discloses a method for video decoding that is the same image decoding method as specified in claim 1 of the present invention, comprising obtaining, from a bitstream 205, information about a transform coefficient 225 of a current block 200; generating an intra prediction value 240 of a current sample based on a position  of the current sample in the current block and an intra prediction mode of the current block (e.g. col. 15); determining, based on the position of the current sample in the current block, a sample value (e.g. d) of at least one filtering reference sample (e.g. Fig. 6) to be filtered and a first weight 730 with respect to the filtering reference sample and a second weight 725 with respect to the intra prediction value of the current sample, and generating a filtered prediction sample value 120 of the current sample based on the determined sample value of the filtering reference sample to be 
With respect to claims 7, 13, and 14, Jin also discloses wherein when the intra prediction mode of the current block is an angular mode (e.g. Fig. 7), the filtering reference sample includes at least one of adjacent samples on the left and on the top of the current sample located on a line passing by the current sample 730, and the line is in a prediction direction 725 indicated by the angular mode and an opposite direction 745 to the prediction direction; corresponding encoding method (Fig. 3) and decoding apparatus (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Y LEE/Primary Examiner, Art Unit 2419